TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 22, 2013



                                     NO. 03-12-00208-CV


                                     Shun Chau, Appellant

                                                   v.

                       Peony Asian Cuisine and Enzhen Zhu, Appellees




     APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




IT APPEARING to this Court that the appellant has failed to file a brief, and, accordingly, has

failed to prosecute the appeal: IT IS THEREFORE considered, adjudged and ordered that the

appeal is dismissed for want of prosecution. It is FURTHER ordered that it appearing that the

appellant is indigent and unable to pay costs, that no adjudication as to costs is made; and that

this decision be certified below for observance.